Citation Nr: 1704157	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to February 12, 2016, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1958 to February 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of this case was subsequently transferred to the RO in Portland, Oregon.  

Additionally, the Veteran was scheduled for a Board videoconference hearing in December 2016.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

Throughout the entire rating period, the Veteran's hearing impairment has been no worse than Level VIII in the right ear and Level VIII in the left ear.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for bilateral hearing loss have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral hearing loss in September 2012 and February 2016.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  

The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board.  Although he requested a Board videoconference hearing in his September 2013 substantive appeal, he subsequently failed to attend his videoconference hearing that was scheduled in December 2016.  As noted above, he has not requested a new hearing since that time, and as such, his prior request is deemed withdrawn.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a December 2002 rating decision, and in an April 2003 rating decision, a 10 percent evaluation was assigned.  In July 2012 the Veteran initiated an increased rating claim.  In the October 2012 rating decision on appeal, the 10 percent disability rating was continued. 







In response to his claim, the Veteran was afforded an initial VA audiological evaluation in September 2012; the examiner reviewed the evidence of record and noted the Veteran's history.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
70
85
LEFT
50
60
70
75

Speech recognition was 72 percent in the right ear and 76 percent in the left ear. 

Applying the values above to Table VI results in a Level V Roman numeral designation for the right ear and Level IV Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII results in a 10 percent rating.  The readings reported in this evaluation did not meet the requirements for evaluation as an exceptional pattern of impairment.

Roughly 4 months after his initial VA examination, on January 25, 2013, the Veteran underwent a private audiological examination at Colorado West Otolaryngologists.  The Board notes this examination was conducted by a state-licensed audiologist, and contains the results of a comprehensive puretone threshold assessment, as well as a Maryland CNC speech discrimination test.  As such, the Board finds this examination is sufficient for evaluation purposes under 38 C.F.R. § 4.85(a).  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
75
85
LEFT
55
65
75
75

Speech recognition was 48 percent in the right ear and 56 percent in the left ear. 

Applying the values above to Table VI results in a Level VIII Roman numeral designation for the right ear and Level VIII Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII results in a 50 percent rating.  The readings reported in this evaluation did meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86; however, after consideration, the Board notes an evaluation under 38 C.F.R. § 4.85, Table VIa would result in a lower rating than under Table VI.  Therefore, the Board has evaluated the Veteran's disability under Table VI, utilizing his left ear speech discrimination score.  

A second VA audiological examination was conducted in February 2016.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
90
LEFT
65
70
70
85

Speech recognition was 74 percent in the right ear and 44 percent in the left ear. 

Applying the values above to Table VI results in a Level VI Roman numeral designation for the right ear, and Level VIII Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII results in a 40 percent rating.  The Board observes that the readings reported in this evaluation again met the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86; however, after consideration, the Board again notes an evaluation under 38 C.F.R. § 4.85, Table VIa would result in a lower rating than under Table VI.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the September 2012 and February 2016 examiners stated the Veteran understand words in most daily situations.    

On review of the file, the Board notes some variability throughout the Veteran's audiological evaluations.  However, the Board does find the most consistency exists between the Veteran's private January 2013 and February 2016 VA examination.  Therefore, the Board has afforded the Veteran's September 2012 VA examination slight value, as it appears to vary significantly from the other examinations. Although the Veteran's most recent VA examination does indicate a potential improvement in his disability, the Board finds the evidence does not sufficiently indicate a stabilization of this level of improvement.  Therefore, the Board has assigned the higher rating throughout the appeal period.  See 38 C.F.R. §§ 3.344, 4.7.  In sum, the Board finds a 50 percent disability rating is warranted throughout the entire appeal period.   

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and his spouse, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran and his spouse to be credible.  Never the less, their statements do not establish a hearing impairment greater than that shown on the audiological evaluations discussed above.    

Consideration has been given to assigning a staged rating, but for the reasons explained above the Board has determined that a 50 percent rating is warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability, hearing loss, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a degree higher than the 50 percent rating assigned herein.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a rating of 50 percent throughout the appellate period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


